Case 1:16-cr-00356-ER Document 88 Filed 06/29/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee ee x
UNITED STATES OF AMERICA ORDER OF JUDICIAL REMOVAL
- against — Criminal Docket No. 16 Cr. 356 (ER)
AHMAD NAQVI,
Defendant.
~ eee eee eee X

Upon the application of the United States of America, by Joshua A. Naftalis, Assistant
United States Attorney, Southern District of New York; upon the Factual Allegations in Support
of Judicial Removal; upon the consent of AHMAD NAQVI (the “defendant’); and upon all prior
proceedings and submissions in this matter; and full consideration having been given to the matter

set forth herein, the Court finds:

l. The defendant is not a citizen or national of the United States.
2. The defendant was born in Belgium and is a citizen of Canada.
3, On or about November 26, 2019, the defendant was paroled into the United States

for the purpose of criminal prosecution pursuant to Section 212(d)(5) of the
Immigration and Nationality Act of 1952, as amended, (“INA” or the “Act”),

4, At the time of sentencing in the instant criminal proceeding, the defendant will be
convicted in the United States District Court, Southern District of New York, of the
offense of Conspiracy to Commit Securities Fraud, in violation of Title 18, United
States Code, Section 371.

5. The above-mentioned offense carries a maximum term of five (5) years’

imprisonment.

 

 
Case 1:16-cr-00356-ER Document 88 Filed 06/29/20 Page 2 of 2

6. The defendant is, and at time of sentencing will be, subject to removal from the
United States pursuant to Section 212(a)(7(A)G@Q of the Act, 8 U.S.C. §
1182(a)(7(A)@D, as an immigrant who, at the time of application for admission,
is not in possession of a valid unexpired immigrant visa, reentry permit, border
crossing card, or other valid entry document required by the Act, and a valid
unexpired passport, or other suitable travel document, or document of identity and
nationality as required under the regulations issued by the Attorney General under
Section 211(a) of the Act; and Section 212(a)(2)(A)(i)() of the Act, 8 U.S.C. §
1182(a)(2)(A)G)(D, as an alien convicted of a crime involving moral turpitude.

7. The defendant has waived his right to notice and a hearing under Section 238(c) of
the INA, 8 U.S.C. § 1228(c).

8. The defendant has waived the opportunity to pursue any and all forms of relief and
protection from removal.

9. The defendant has designated Canada as the country for removal pursuant to
Section 240(d) of the INA, 8 U.S.C. § 1229a(d).

WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the Act,
8 U.S.C. § 1228(c), that the defendant shall be removed from the United States promptly upon his
release from confinement, or, if the defendant is not sentenced to a term of imprisonment, promptly
upon his sentencing, and that the defendant be ordered removed to Canada.
Dated: New York, New York

wee EY 2020

é

a, D

HONORABLE EDGARDO RAMOS
UNITED STATES DISTRICT JUDGE

 

 

 
